Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1537
                       Lower Tribunal No. 21-15598
                          ________________


                            J.R., the Father,
                                 Petitioner,

                                     vs.

           Department of Children and Families, et al.,
                               Respondents.



     A Case of Original Jurisdiction – Prohibition.

      Law Office of David Scott, P.A., and David M. Scott (Ft. Lauderdale),
for petitioner.

      Karla Perkins, for the Department of Children and Families; Sara
Elizabeth Goldfarb and Laura J. Lee (Tallahassee), for the Guardian ad
Litem, for respondents.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     PER CURIAM.
      J.R., the Father, seeks a writ of prohibition precluding the trial court

from presiding in the dependency matter pending below. J.R. wishes to

disqualify the trial court based on comments that she made at the conclusion

of a hearing regarding a domestic violence injunction.         Concluding that

expression of the trial court’s mental impressions at the conclusion of the

hearing did not rise to the level necessary to establish that the trial court has

prejudged the case, we deny the petition. In fact, a fair reading of the trial

court’s comments clearly establish that the trial court has maintained a

neutral and unbiased perspective of the issues before her below. See 1440

Plaza, LLC v. New Gala Bldg., LLC, 314 So. 3d 555 (Fla. 3d DCA 2020).




                                       2